Exhibit 10.25

SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Second Amendment (the “Amendment”) to the Executive Employment Agreement
(the “Agreement”) dated July 1, 2004, by and between CryoCor, Inc., a Delaware
corporation (“CryoCor”), and Gregory J. Tibbitts (“Tibbitts”), as amended, is
entered into effective as of December 12, 2007 (the “Effective Date”).

RECITALS

WHEREAS, CryoCor and Tibbitts desire to amend the Agreement to extend the
severance period following a termination of Tibbitts’ employment without Cause.

AGREEMENT

NOW THEREFORE, in consideration of the benefits and mutual promises hereinafter
set forth, the parties hereto agree as follows:

 

1. Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given such terms in the Agreement.

 

2. Section 7.3 of the Agreement is hereby amended and restated in its entirety
as follows:

“7.3 Termination Without Cause by CryoCor or Resignation With Good Reason by
Tibbitts/Severance. CryoCor may terminate Tibbitts’ employment under this
Agreement without Cause or Tibbitts may resign from his employment under this
Agreement at any time, with or without advance notice. In the event of such
termination or in the event of a resignation by Tibbitts from his employment
under this Agreement for Good Reason (as defined below), Tibbitts will receive
the Base Salary then in effect, prorated to the date of termination, and
continuation of his Base Salary for a period of twelve (12) months, payable in
accordance with CryoCor’s regular payroll cycle, provided that Tibbitts:
(a) complies with all surviving provisions of this Agreement as specified in
subsection 13.8 below; and (b) executes a Release (as defined in Section 7.5
below). All other CryoCor obligations to Tibbitts will be automatically
terminated and completely extinguished. For purposes of this Agreement, “Good
Reason” shall mean, with respect to Tibbitts, any one or more of the following:
(a) without Tibbitts’ express written consent, a material diminution in
Tibbitts’ authority, duties or responsibilities; (b) without Tibbitts’ express
written consent, the relocation of the principal place of Tibbitts’ service to a
location that would increase his one-way commute from his personal residence to
the new principal place of work by more than 50 miles, or the imposition of
travel requirements substantially more demanding of Tibbitts than such travel
requirements existing immediately prior to the date of the Change in Control;
(c) any failure by the Company or its Affiliates to pay, or any material
reduction of Tibbitts’ base salary in effect immediately prior to the date of
the Change in Control (unless reductions comparable in amount and duration are
concurrently made for all



--------------------------------------------------------------------------------

other employees of the Company and its Affiliates with responsibilities,
organizational level and title comparable to Tibbitts’); or (d) any breach by
the Company or its Affiliates of any agreement under which Tibbitts provides
services to the Company. Notwithstanding the foregoing, Tibbitts shall have
“Good Reason” for his resignation only if: (a) Tibbitts notifies the Company in
writing, within 30 days after the occurrence of one of the foregoing events,
that he intends to terminate his employment no earlier than 30 days after
providing such notice; (b) the Company does not cure such condition within 30
days following its receipt of such notice or states unequivocally in writing
that it does not intend to attempt to cure such condition; and (c) Tibbitts
resigns from employment within 30 days following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so. The Board shall have the right to determine whether a
resignation by Tibbitts was for Good Reason and its determination shall be
final, binding and conclusive. For purposes of this Agreement, “Affiliate”
means, with respect to any specific entity, any other entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such specified entity.”

 

3. Section 7.6 of the Agreement is hereby amended and restated in its entirety
as follows:

“7.6 Application of Code Section 409A. If Tibbitts is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, any compensation and
benefits payable pursuant to this Agreement that are triggered by a separation
from service shall be accelerated to the minimum extent necessary so that
(i) the lesser of (A) the total cash severance payment amount, or (B) six months
of such installment payments are paid no later than March 15 of the calendar
year following such termination, and (ii) all amounts paid pursuant to the
foregoing clause (i) will constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus will be payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations. It is intended that if Tibbitts is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of such separation from service the foregoing provision shall result in
compliance with the requirements of Section 409A(a)(2)(B)(i) of the Code because
payments to Tibbitts will either be payable pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
or will not be paid until at least six months after separation from service.”

 

4. Except as specifically amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.

 

5. This Amendment will be governed by and construed in accordance with the laws
of the United States and the State of California. Each party consents to the
jurisdiction and venue of the state or federal courts in San Diego, California,
if applicable, in any action, suit, or proceeding arising out of or relating to
this Amendment.



--------------------------------------------------------------------------------

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

CRYOCOR, INC. By:   /s/ Edward F. Brennan Name:   Edward F. Brennan Title:  
President and CEO

 

/s/ Gregory J. Tibbitts GREGORY J. TIBBITTS